Case 1:20-cv-00122-DKW-KJM Document 11 Filed 06/10/20 Page 1 of 5            PageID #: 36




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I



  AIMEE STINER,                                Case No. 20-cv-00122-DKW-KJM

                Plaintiff,

         v.                                    ORDER DISMISSING CASE

  BANK OF AMERICA,

                Defendant.




        On March 18, 2020, Plaintiff Aimee Stiner, proceeding pro se, filed a

  Complaint against Bank of America, alleging employment discrimination under

  Title VII of the Civil Rights Act of 1964. Dkt. No. 1. Stiner also filed an

  application to proceed in forma pauperis (“IFP Application”) and a motion for

  appointment of counsel. Dkt. Nos. 2-3. In an April 23, 2020 Order, the Court

  denied without prejudice the IFP Application, denied the motion for appointment

  of counsel, and dismissed the Complaint with leave to amend. Dkt. No. 5. The

  April 23, 2020 Order gave Stiner until May 22, 2020 to file an amended complaint.

  In addition, Stiner was cautioned both that failure to file a new in forma pauperis

  application would result in dismissal of this case and that failure to file an amended

  complaint may result in dismissal without prejudice.
Case 1:20-cv-00122-DKW-KJM Document 11 Filed 06/10/20 Page 2 of 5              PageID #: 37




        Since the April 23, 2020 Order, Stiner has mailed two letters to the Court,

  both of which contain various questions almost entirely unrelated to the filing of a

  new in forma pauperis application or an amended complaint. See Dkt. Nos. 7, 9.

  Nonetheless, in both instances, the Court has addressed the letters, see Dkt. Nos. 8,

  10, and, following the first letter, the Court extended the time for Stiner to file an

  amended complaint until June 5, 2020. As of the date of this Order, however,

  Stiner has yet to file either a new in forma pauperis application or an amended

  complaint. As a result, this action is dismissed without prejudice.

        Courts have the authority to dismiss actions for failure to prosecute or for

  failure to comply with court orders. Pagtalunan v. Galaza, 291 F.3d 639, 640

  (9th Cir. 2002); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992);

  Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) Before dismissing

  such an action, a court should weigh: “(1) the public’s interest in expeditious

  resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

  prejudice to defendants/respondents; (4) the availability of less drastic alternatives;

  and (5) the public policy favoring disposition of cases on their merits.”

  Pagtalunan, 291 F.3d at 642 (citing Ferdik, 963 F.2d at 1260-61). Upon careful

  consideration of these factors, the Court concludes that dismissal without prejudice

  is warranted under the circumstances.


                                              2
Case 1:20-cv-00122-DKW-KJM Document 11 Filed 06/10/20 Page 3 of 5              PageID #: 38




        First, Stiner’s failure to comply with the April 23, 2020 Order or the

  extended deadline of June 5, 2020 hinders resolution of this case on the merits,

  and, thus, the public’s interest in expeditious resolution of litigation. As such, this

  factor favors dismissal. See Yourish v. California Amplifier, 191 F.3d 983, 990

  (9th Cir. 1999) (“The public’s interest in expeditious resolution of litigation always

  favors dismissal.”).

        Second, Stiner’s failure to comply with the April 23, 2020 Order or the

  extended deadline of June 5, 2020 hinders this Court’s ability to manage its docket.

  Simply put, this Court cannot manage its docket if litigants, like Stiner, fail to

  timely follow clear instructions, such as the need to file an amended complaint or a

  new in forma pauperis application. As such, this factor favors dismissal.

        Third, the risk of prejudice to a defendant is related to a plaintiff’s reason for

  failure to prosecute an action. See Pagtalunan, 291 F.3d at 642 (citing Yourish,

  191 F.3d at 991). Here, Stiner has offered no discernible excuse or explanation

  for her failure to comply with the April 23, 2020 Order. As for the two letters

  mailed to the Court, both have been addressed and neither provides a basis for

  failing to comply with the Court’s clear instructions. When a party offers a poor

  excuse for failing to comply with a court’s order, the prejudice to the opposing




                                             3
Case 1:20-cv-00122-DKW-KJM Document 11 Filed 06/10/20 Page 4 of 5                PageID #: 39




  party is sufficient to favor dismissal. See Yourish, 191 F.3d at 991–92. As a

  result, this factor favors dismissal.

        Fourth, the Court attempted to avoid a less drastic alternative to dismissing

  this case. Specifically, Stiner was provided with an opportunity to file a new in

  forma pauperis application and amend her Complaint, provided guidance on how

  to do both, and warned that failure to do both within the time allowed may result in

  dismissal of this action. Stiner, though, has not availed herself of this opportunity.

  Thus, the only alternative would be to allow a case to proceed without payment of

  the filing fee or an approved in forma pauperis application and with bare assertions

  that do not come close to stating a plausible claim. The Court declines to do that.

  As a result, this factor favors dismissal. See Ferdik, 963 F.2d at 1262 (explaining

  that less drastic alternatives were considered when the district court tried

  alternatives and warned the plaintiff that failure to comply would result in

  dismissal).

        Finally, because public policy favors the disposition of cases on their merits,

  this factor weighs against dismissal. Pagtalunan, 291 F.3d at 643. The Court

  notes, though, that dismissal here is without prejudice.

        In summary, with four of the five factors favoring dismissal, this case is

  DISMISSED WITHOUT PREJUDICE for failure to comply with the April 23,


                                             4
Case 1:20-cv-00122-DKW-KJM Document 11 Filed 06/10/20 Page 5 of 5             PageID #: 40




  2020 Order. See Malone v. U.S. Postal Serv., 833 F.2d 128, 133 n.2 (9th Cir.

  1987) (concluding that, when the other factors favor dismissal, they are not

  outweighed by the public policy in favor of resolving a case on the merits); see

  also Ash v. Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (explaining that “dismissal

  without prejudice is a more easily justified sanction for failure to prosecute.”).

        The Clerk of Court is directed to close this case.

        IT IS SO ORDERED.

        Dated: June 10, 2020 at Honolulu, Hawai‘i.




  Stiner v. Bank of America; Case No. 20-cv-00122-DKW-KJM; ORDER DISMISSING CASE




                                             5
